Title: Proclamation on the Treaty of Fort Harmar, 29 September 1789
From: Washington, George
To: 


          
            [New York, 29 Sept. 1789]
          
          By the President Of the United States of America.
          A Proclamation.
          Whereas by Virtue of Powers given by the United States in Congress assembled, to Arthur St. Clair, Governor of the Territory Northwest of the Ohio, and Commissioner Plenipotentiary for treating with the Indian Nations in the Northern Department, a Treaty was concluded at Fort-Harmar, on the ninth Day of January last past, by the said Arthur St. Clair, on the Part of the United States, with the Sachems, Chiefs and Warriors of the Wyandot, Delaware, Ottawa, Chippawa, Pattiwatima and Sac Nations.
          And whereas I have, by and with the Advice and Consent of the Senate, in due Form ratified the said Treaty,—NOW Therefore, 

to the End that the same may be observed and performed with good Faith on the Part of the United States, I have ordered the said Treaty to be herewith published; and I do hereby enjoin and require all Officers of the United States, Civil and Military, and all other Citizens and Inhabitants thereof, faithfully to observe and fulfil the same.
          Given under my Hand in the City of New-York, this Twenty-ninth Day of September, in the Year of our Lord One Thousand Seven Hundred and Eighty-nine, and in the Thirteenth Year of the Sovereignty and Independence of the United States.
          G. Washington.
          
            
              By Command of the President of
              }
            
            
              the United States of America
            
            
              H. KNOX
              
            
            
              Secretary for the Department of War.
            
          
        